Exhibit 99.1 LETTER TO UNITHOLDERS OVERVIEW After challenging market conditions in the beginning of the year, we began to see improvements toward the end of the second quarter of 2009.The Dow Jones Industrial Average increased by 9%, erasing the lion’s share of its losses year-to-date, and spreads in the credit markets continued to tighten, signalling a view that the economy has bottomed out.Against this backdrop, we saw indications that the timber market is beginning to stabilize, both domestically and in Asia.Although the timing and magnitude are still uncertain, we look forward to participating in this next phase of economic recovery. During the quarter, Brookfield Infrastructure posted adjusted net operating income (“ANOI”) of $76.0 million, compared to $16.4 million in the second quarter of 2008.Adjusting for the $68.2 million after-tax gain from the sale of our Brazilian transmission investment, TBE, the decline in our results reflected depressed timber market conditions, which offset another strong performance from our transmission business.Additionally, we are pleased to report that we successfully renewed our credit facility and completed the sale of TBE during the quarter.With a strengthened balance sheet, Brookfield Infrastructure is poised to take advantage of attractive investment opportunities that we are seeing in the marketplace. OPERATIONS Timber For the quarter, ANOI from our timber business decreased $6.8 million, compared with the comparable period in 2008.In the first four months of 2009, United States lumber production as a percentage of practical capacity averaged 56% versus 72% in the same period last year.The impact of soft demand from the lumber market more than offset improved pricing for whitewoods during the quarter.Driven by increased demand primarily from Korea, whitewood prices in certain export markets neared the peaks experienced in the U.S. market in the summers of 2006 and 2007.Overall, however, the weighted average selling price for our timber products decreased 14% for the quarter, compared to the prior year.In response to the weak price environment, we implemented our plan to reduce harvest levels in order to preserve inventory value.As a result, our sales volumes decreased by 34% year-over-year.Additionally, we further downsized our cost structure, reducing our proportionate share of fixed costs by $1.2 million on an annualized basis across our timber operations.The benefits of these initiatives will be increasingly evident in the coming quarters. While timber market conditions were very weak at the beginning of the quarter, we saw encouraging signs that log prices have bottomed out and are beginning to stabilize.In the U.S., the inventory of new homes declined to 281,000 units, which isconsistent with long-term historical average levels and less than 50% of peak levels found in late 2006 and 2007. With this reduction in inventory, housing starts were flat in the second quarter versus the first quarter but showed the beginnings of recovery late in the quarter.Since demand for Douglas-fir logs is driven by housing construction, prices for this product began increasing from trough levels toward the end of the quarter and into July.Once timber markets rebound, we expect the U.S. Pacific Northwest log markets to experience the strongest recovery in terms of both demand and pricing as it has access to export markets, is home to the most efficient converting industry in the U.S., and is a supply constrained region in normal market conditions. Thus, with the location of our timberlands, we believe the decisions that we made to preserve the value of our timberlands will pay off as we participate in the recovery. 1 However, in the short term, unseasonably dry weather in the Pacific Northwest is threatening to cause an abnormally long fire season this year, which may force us to further curtail harvest levels and reduce sales volumes in the third quarter. Transmission Despite the impacts of the global recession, our transmission business continued to produce solid results.Compared with the prior period, ANOI from this segment increased 44% in the second quarter of 2009, excluding the gain on the sale of TBE and non-recurring revenue at Transelec in the second quarter of 2008.The increase was primarily due to higher dividends from TBE, revenue indexation and growth capital expenditures at Transelec, partially offset by a weaker Canadian dollar and, to a lesser extent, lower system demand within the province of Ontario which negatively impacted our Ontario transmission business. Although a number of projects were deferred due to the economic climate, we continued to make progress building our transmission platform.Transelec invested $30 million in growth capital expenditures compared to $23 million in the second quarter of 2008.As a result of $26 million of new projects booked during the quarter, Transelec increased its backlog to $255 million.Following quarter end, Brookfield contributed the Texas CREZ project to a Brookfield-sponsored infrastructure partnership in which Brookfield Infrastructure will own an interest.Upon completion, we anticipate that our ownership will be approximately 15% of this project. In July,
